Citation Nr: 1127492	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1982 and from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In May 2007, a hearing was held at the RO before the undersigned Veterans Law Judge.  In February 2008 and November 2009, the Board remanded this claim for additional development. 


FINDING OF FACT

The Veteran's chronic Lyme disease was incurred in, or caused by, her military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic Lyme disease have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for chronic Lyme disease.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that she has suffered from symptoms of chronic Lyme disease since 1984 and that her symptoms have been continuous since that time.  This condition was previously diagnosed as chronic fatigue syndrome. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Private treatment records show that in January 2004, the Veteran began seeing an infectious disease specialist for her symptoms of fatigue, irritable bowel syndrome, myalgias, and migrating myalgias of the hips and knees.  She also reported parasthesias of the left leg and thighs, hypersensitivity of the bilateral thighs, short-term memory loss, difficulty with word-finding, and mood swings.  The notes also show that in January 2000, a previous doctor felt that the Veteran's chronic fatigue syndrome resulted from chronic Lyme disease or a Lymelike illness.  In may 2004, the Veteran was diagnosed with chronic Lyme disease.  The records show private treatment through September 2006.  

In February 2009, the Veteran was provided with a VA examination.  The VA examiner opined that "I personally do not think that the Veteran has chronic Lyme disease."  The reasoning provided was the purported lack of evidence showing any occurrence of Lyme disease and the assertion that the majority of medical professionals do not accept "the entity of chronic Lyme disease in the absence of any objective data."  The examiner also asserted that chronic Lyme disease is not an accepted disease and condition to the majority of the medical community.  The examiner also noted that all the lab tests for the Veteran, of which there are several, were universally negative for Lyme disease.  However, the examiner also included a treatise authored by the Veteran's private physician which discusses the significance of negative Western blot labs.  This treatise by the Veteran's private physician, a Professor of Medicine and Divisions of Infectious Disease and BioMolecular Medicine Director at the Lyme Disease Unit at Boston University Medical Center, explains that some twenty percent of chronic Lyme disease patients with symptoms have negative Western blot tests.  The treatise explains that "[i]f the borrelial organisms remain intracellular, with no extracellular reemergence once established, this could explain the absence of additional or persistent immune responses."

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id.  at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, the Board finds that the diagnosis provided by the Veteran's private physician is more probative.  At the outset, it should be noted that the private physician is an expert in the matter of Lyme disease.  Furthermore, the Veteran was treated by her private physician over a number of years such that he became familiar with her symptomatology and the course of her illness.  Lastly, the objection raised by the VA examiner is discussed in the treatise written by the Veteran's private physician that casts doubt on the reliability of the conclusion that the Veteran cannot have chronic Lyme disease because of her negative lab reports.  As such, the Board finds that due to the greater expertise and length of treatment of the Veteran, in conjunction with the treatise, render the diagnosis provided by the Veteran's private physician more probative such that the evidence of record shows that the Veteran has a currently diagnosed disability of chronic Lyme disease. 

Service treatment records dated from August 1985 show that the Veteran reported numbness in the legs and increasing fatigue.  Additionally, VA treatment records show treatment for fatigue beginning in December 1989.  Lastly, the Veteran has consistently reported continuous symptoms of fatigue beginning in service since she first filed a claim for service connection for chronic fatigue syndrome two decades ago.  During that time period, the Veteran has submitted numerous lay statements consistently detailing her symptomatology of chronic fatigue.  The Veteran is competent to testify to her symptoms of fatigue, as her knowledge of her own fatigue is derived from her personal knowledge of matters that can be readily observed by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds that her testimony of continuous symptomatology since service is credible as it has been consistent over a considerable period of time and is corroborated by the service and VA treatment records present in the claims folder.  As such, the Board finds that the Veteran began experiencing symptoms of fatigue in service and has experienced these symptoms continuously since service as this conclusion is supported by the Veteran's service treatment records, VA treatment records, and her own competent and credible testimony. 

Lastly, in a February 2006 medical record from the Veteran's private physician's office, a March 2006 addendum provides the opinion that the Veteran likely had onset of Lyme disease while on active duty with the Navy as she experienced arthalagias, paresthesias, and other symptoms compatible with chronic Lyme disease during that time.  While subsequent treatment records from the Lyme disease clinic at Rhode Island Hospital show that the Veteran was not responding well to the traditional treatment for chronic Lyme disease and raise the possibility that the Veteran may not have chronic Lyme disease, these records do not categorically state that the Veteran does not have chronic Lyme disease.  Rather, they suggest a different course of treatment.  As such, the Board finds that these records do not outweigh the previous diagnosis of the Veteran's previous physician, an infectious disease specialist. 

Therefore, as the competent medical evidence of record shows that the Veteran has a current diagnosis of chronic Lyme disease and that it had its onset during active service, the service treatment records show treatment for fatigue in service, VA treatment records show treatment for fatigue beginning in December 1989, and the Veteran's competent and credible testimony shows that she experienced continuous symptoms of fatigue since service, the Board grants service connection for chronic fatigue syndrome. 


ORDER

Service connection for chronic Lyme disease is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


